Title: From George Washington to Sarah Franklin Bache, 15 January 1781
From: Washington, George
To: Bache, Sarah Franklin


                        

                            
                            Dear Madam
                            Head Quarters New Windsor Janry 15th 1781
                        
                        I should have done myself the pleasure to acknowledge the receipt of the Letter you did me the favor to write
                            on the 26th of Decr at the Moment of its receipt; had not some affairs of a very unusual Nature, (which are too recent
                            & Notorious to require explanation) engaged my whole attention. I pray you now to be persuaded, that a sense of
                            the Patriotic Exertions, of Yourself & the Ladies who have furnished so handsome and useful a gratuity for the
                            Army, at so critical and severe a season, will not easily be effaced—and that the value of the donation will be greatly
                            enhanced by a consideration of the hands by which it was made & presented.
                        Amidst all the distresses & sufferings of the Army, from whatever sources they have arisen, it must
                            be a consolation to our Virtuous Country Women that they have never been accused of witholding their most zealous efforts
                            to support the Cause we are engaged in, & encourage those who are defending them in the Field—The Army do not want
                            gratitude, nor do they Misplace it in this instance.
                        Altho the friendship of your Father may oblige him to see some things thro too partial a Medium—Yet the
                            indulgent manner in which he is pleased to express himself respecting me, is indeed very pleasing—For nothing in human
                            life, can afford a liberal Mind, more rational & exquisite satisfaction, than the approbation of a Wise, a great
                            & virtuous Man.
                        Mrs Washington requests me to present her Compliments to Mr Bache & yourself, with which, you will
                            both be pleased to accept of Mine & believe me to be With great consideration & esteem Dear Madam
                            &c.

                    